Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-8 have been examined.  Claims 1-8 have been amended.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amarasingham et al. (US. 20150213202-A1 hereinafter Amarasingham). 

With respect to claim 1, Amarasingham teaches a method implemented by a system for smart data collection of a decentralized clinical trial (DCT), wherein the method comprises: 

collecting, by a processor, a clinical trial data and a non-clinical trial data, from a device associated with a first set of users at a first location, and wherein the device is a wired device, a wireless device, or a Bluetooth device, and wherein the first location is a hospital, a home, or an alternate care facility, and wherein the first set of users comprises a healthcare professional or a patient (‘202; Para 0029: By disclosure, Amarasingham describes a computer system 12 adapted to receive a variety of clinical and non-clinical data relating to patients or individuals requiring care;  Paras 0032-0033: patient data collected from patient home monitoring devices, hospitals, patient care facilities, Para 0037: receive and display user preferences and system configuration data from clinicians' computing devices (mobile devices, tablet computers, laptop computers, desktop computers, servers, etc.) 19 in a wired or wireless manner. These computing devices 19 are equipped to display a system dashboard and/or another graphical user interface to present data, reports, and alerts. The system is further in communication with a number of display monitors 20 mounted and located in a number of locations, including patient rooms, hallways, etc. A clinician (physicians, nurses, physician assistants, and other healthcare personnel) may use the system to access a number of patient data, including immediately generating a list of patients that have the highest congestive heart failure readmission risk scores using real-time data, e.g., top n numbers or top x %.; Para 0095: Using the patient's identification information, the patient's clinical and non-clinical data are retrieved from the data store, and displayed if necessary); 
transmitting, by the processor, the clinical trial data and the non-clinical trial data collected at the first location to a central hub (‘202; Para 0029: computer system 12 may comprise one or more local or remote computer servers operable to transmit data and communicate via wired and wireless communication links and computer networks; Para 0037: A clinician (physicians, nurses, physician assistants, and other healthcare personnel) may use the system to access a number of patient data, including immediately generating a list of patients that have the highest congestive heart failure readmission risk scores using real-time data, e.g., top n numbers or top x %. A display in a patient's room may be used to provide care plan and/or discharge information to the patient and family. The graphical user interfaces are further adapted to receive the user's (healthcare personnel) input of preferences and configurations, etc. The data may be transmitted, presented, and displayed to the clinician/user in the form of web pages, web-based message, text files, video messages, multimedia messages, text messages, e-mail messages, and in a variety of suitable ways and formats.)): 
automatically converting, by the processor, the clinical trial data and the non-clinical trial data to a compliant dataset, wherein the compliant dataset complies with a pre-defined regulatory standard (‘202; Para 0042: Each clinical or non-clinical (social service) institution or entity may define the format for its own data and database, which is typically different from that of other entity or organization's database formats. The EMR-specific data definitions 33 are mapped or translated to a number of data models 36 used by the system 10. It is preferable that the system's data models 36 are normalized, or in other words, organized or arranged to minimize redundancy. The system's data models 36 are further converted or mapped to a number of application-specific data models 37 that are developed for the system's software applications, such as real time applications 38 and reporting applications 39. The system further continuously perform ongoing model maintenance to ensure that optimal performance is achieved; Para 0054: The data extraction process 62 extracts clinical and non-clinical data from data sources in real-time or batch files using hospital-accepted protocols. Preferably in real-time, the data cleansing process 63 “cleans” or pre-processes the data, putting structured data in a standardized format and preparing unstructured text for natural language processing (NLP) to be performed in the disease/risk logic module 66 described below. The system 10 may also receive “clean” data or previously processed data and convert them into desired formats (e.g., text date field converted to numeric for calculation purposes)); 
configuring, by the processor, a role-based access to the compliant dataset to a second set of users, wherein the second set of users comprises a sponsor, a data manager, a care provider, the patient, and the healthcare professional (‘202; Para 0048: he system 10 is configured to generate a course of treatment or therapy recommendations for the patient based on disease, risk, and adverse event identification. Disease identification, risk identification, adverse event identification, and patient care surveillance information are displayed, reported, transmitted, or otherwise presented to healthcare personnel based on the user's identity or in a role-based manner. In other words, a patient's data and analysis is available to a particular user if that user's identity and/or role is relevant to the patient's care and treatment. For example, the attending physician and the nursing staff may access the patient data as well as receive automatically-generated alerts regarding the patient's status, and missed or delayed treatment. An attending physician may only have access to information for patients under his/her care, but an oncology department head may have access to data related to all of the cancer patients admitted at the facility, for example. As another example, the hospital facility's chief medical officer and chief nursing officer may have access to all of the data about all of the patients treated at the facility so that innovative procedures or policies may be implemented to prevent or minimize adverse events); 
providing, by the processor, the compliant dataset with the role-based access in real time to the second set of users (‘202; Para 0048):
facilitating, by the processor, a real time decision making based on a machine learning model and artificial intelligence by the second set of users (‘202; Para 0064: ; 
detecting, by the processor, a high-risk data, wherein the high-risk data necessitates a prompt action (‘202; Para 0073: The risk score (with specific regard to high risk) computed for each patient for a disease of interest is compared to a disease high risk threshold in block 110. Each disease is associated with its own high risk threshold. If the risk score is less than the high risk threshold, then the process determines if the patient's risk score falls into the medium or low risk categories, otherwise the process returns to data integration and is repeated when new data associated with a patient become available. If the risk score is greater than or equal to the high risk threshold, then the identified patient having the high risk score is identified as ‘high risk’ and included in a patient list in block 112. In block 114, the patient list and other associated information may then be presented to the intervention coordination team in one or more possible ways, such as transmission to and display on a desktop or mobile device in the form of a text message, e-mail message, web page, etc. In this manner, an intervention coordination team is notified and activated to target the patients identified in the patient list for assessment, and inpatient and outpatient treatment and care, as shown in block 118. The process may thereafter provide feedback data to the data sources 102 and/or return to data integration 106 that continues to monitor the patient during his/her targeted inpatient and outpatient intervention and treatment); and 
automatically notifying, by the processor, at least one user of the second set of users upon detecting the high-risk data, thereby enabling further data collection for a decentralized clinical trial (‘202; Para 0102: The predictive model detects that this patient is at high risk of having a ruptured AAA, and transmits an alert to the physicians, appropriate clinical staff, and blood bank. The patient is rushed to the CT scanner, where the CT A/P confirms an AAA with partially contained internal bleeding. The patient is taken to the operating room. During surgery the patient's core temperature drops. In response, the system 10 automatically alerts the attending healthcare staff to deploy a warming device to raise the patient's body temperature, as well as adjust the operating room temperature and humidity settings.)

Claim 7 is rejected as the same reason with claim 1

With respect to claim 2, Amarasingham teaches the method as claim in claim 1, further comprising:
remotely monitoring, by the processor, the clinical trial data, the non-clinical trial data and the compliant dataset by the data manager and the care provider (‘202; Para 0029, Para 0032): 
providing, by the processor, a regular newsletter and the clinical trial data to the patient, wherein the clinical trial data corresponds to the patient (‘202; Para 0029); 
connecting, by the processor, the patient, the healthcare professional, and the sponsor through a central hub, wherein the sponsor and the patient communicate in real time (‘202; Para 0029); 
automatically maintaining, by the processor, an electronic record of the clinical tral data, the non-clinical trial data, and the compliant data set, wherein the maintenance comprises a signing, an archiving, a retrieval, an audit, and a transmittal of the electronic record (‘202; Paras 0042, 0093); and 
maintaining, by the processor, an authenticity, an integrity, and a confidentiality of the electronic record (‘202; Paras 0047, 0096, 0144).  

Claim 8 is rejected as the same reason with claim 2.

With respect to claim 3, Amarasingham teaches the method as claimed in claim 1, wherein the clinical trial data is collected as one of a biospecimen, an image and a graphical image, and wherein the image is a scanned image or an x-ray image. (‘202; Para 0044, 0073, 0103). .   

With respect to claim 4, Amarasingham teaches the method as claimed in claim 1, wherein the sponsor is given real time access to the compliant dataset for decision making and analytics in real time based on artificial intelligence and the machine learning. (‘202; Paras 0058, 0064)  

With respect to claim 5, Amarasingham teaches the method as claimed in claim 1, wherein the clinical trial data and the non-clinical trial data is collected from the device, at the location, and via an integration with a medical device. (‘202; Paras 0017, 0073)  

With respect to claim 6, Amarasingham teaches the method as claimed in claim 1, further comprises: displaying a user selectable graphic element representing different levels of pain on the device and receiving a user selection of a specific pain level on the displayed graphic element.(‘202; Paras 0044,  0087,0102)  

 Response to Arguments.
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive.
In the Remark filed 07/28/2022, the Applicant argued that Amarasingham does not disclose automatically converting the clinical trial data and the non-clinical trial data to a compliant dataset (Remark, page 15). 
In response to the Applicant’s argument, the Examiner respectfully gives the broadest reasonable interpretation of the recited claims. In fact, Amarasingham discloses each clinical or non-clinical (social service) institution or entity may define the format for its own data and database, which is typically different from that of other entity or organization's database formats. The EMR-specific data definitions 33 are mapped or translated to a number of data models 36 used by the system 10. It is preferable that the system's data models 36 are normalized, or in other words, organized or arranged to minimize redundancy. The system's data models 36 are further converted or mapped to a number of application-specific data models 37 that are developed for the system's software applications, such as real time applications 38 and reporting applications 39. The system further continuously perform ongoing model maintenance to ensure that optimal performance is achieved (202; Para 0042). Amarasingham discloses the data extraction process 62 extracts clinical and non-clinical data from data sources in real-time or batch files using hospital-accepted protocols. Preferably in real-time, the data cleansing process 63 “cleans” or pre-processes the data, putting structured data in a standardized format (202; Para 0054).
 Further the amended claims do not provide what a complaint data set to be, but only provides mere description of the term. 
Further, the Applicant argued that Amarasingham does not disclose a role-based access to the compliant dataset (Remark, page 17). 
However, Amarasingham discloses the system 10 is configured to generate a course of treatment or therapy recommendations for the patient based on disease, risk, and adverse event identification. Disease identification, risk identification, adverse event identification, and patient care surveillance information are displayed, reported, transmitted, or otherwise presented to healthcare personnel based on the user's identity or in a role-based manner. In other words, a patient's data and analysis is available to a particular user if that user's identity and/or role is relevant to the patient's care and treatment. For example, the attending physician and the nursing staff may access the patient data as well as receive automatically-generated alerts regarding the patient's status, and missed or delayed treatment. An attending physician may only have access to information for patients under his/her care, but an oncology department head may have access to data related to all of the cancer patients admitted at the facility, for example. As another example, the hospital facility's chief medical officer and chief nursing officer may have access to all of the data about all of the patients treated at the facility so that innovative procedures or policies may be implemented to prevent or minimize adverse events (‘202; Para 0048);
Given broadest reasonable interpretation of the recited claims, it is submitted that the conversion of clinical trial data and non-clinical trial data and role based to patient care of Amarasingham are in a form as described in the invention. 
Therefore, the Examiner maintains rejection of all claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686